DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group IV and the species skin, H3K4b, and siRNA SEQ ID NOs: 1-4 in the reply filed on 6/29/22 is acknowledged.
Claims 1, 2, 10, 11, 14, 15, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to delivery of any siRNA that binds at any level (i.e. single nucleotide) to an mRNA that codes for TGF-β1 and to delivery of any siRNA that binds at any level (i.e. single nucleotide) to an mRNA that codes for COX-2.  The specification does not adequately describe the structure required for the function.  The specification describes siRNAs that are fully complementary to COX-2 and TGF-β1, which is a single species that is not representative of the entire claimed genus, which encompasses siRNAs with varying levels of specificity/complementarity to either target.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being siRNAs that bind to the instantly recited mRNAs and function as claimed.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The claimed genus reads upon an enormous possible genus of compounds of varying lengths that bind at any level, even a single nucleotide, to a mRNA encoding COX-2 or TGF-β1 and therefore would not likely meet the function of inhibiting COX-2 or TGF-β1.  The scope of the claims is not commensurate with the scope of the description.
To achieve the desired function, it appears that the structure is required to be fully complementary to the target.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for siRNAs within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for of reducing skin fibrosis, does not reasonably provide enablement for a method of reducing any fibrosis via the instant method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of reducing fibrosis in any tissue via inhibition of COX-2 and TGF-β1.
The specification demonstrates siRNAs targeting COX-2 and TGF-β1 in a mouse model of hypertrophic scarring with a resultant reduction in scar tissue.
However, the specification does not draw an adequate nexus between inhibition of COX-2 and TGF-β1 and the predictable outcome of inhibition of fibrosis in any tissue.  The claims encompass any fibrosis in any tissue, which is a genus that has not been shown to be reliant upon COX-2 and TGF-β1 alone.
For example, Coward et al. (Molecular and Cellular Biology, 2009, 4325-4339) teach that COX-2 has diminished expression in pulmonary fibrosis (page 4325).  Therefore, one would not expect for inhibition of COX-2 in pulmonary fibrosis to reduce fibrosis.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of reducing fibrosis in any tissue encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of the instantly recited siRNAs in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful inhibition of fibrosis of any tissue.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. (The Journal of Investigative Dermatology, 125, 450-455, 2005), in view of Bertrand et al. (Biochemical and Biophysical Research Communications, 296, 2002, 1000-1004), Xu et al. (US 2015/0065431 A1), and Leng et al. (Cancer Gene Therapy, 2008, 15, 485-495).
Santiago et al. teach that topical application of an inhibitor of TGF-β1 ameliorates fibrosis (title, abstract).  Santiago et al. teach that TGF-β1 plays a crucial role in the pathogenesis of skin fibrotic diseases and that TGF-β1 inhibitors inhibit fibrosis.  Topical application of a TGF-β1 inhibitor reduced skin fibrosis.  Santiago et al. teach that topical treatment to the skin of a TGF-β1 inhibitor is a feasible strategy to treat pathological skin scarring and skin fibrotic diseases (abstract).
It would have been obvious for the inhibitor to be a siRNA because siRNAs were known to be effective target inhibitors.  Bertrand et al. teach a comparison of antisense oligonucleotides and siRNAs and teach that siRNAs appear to be quantitatively more efficient and its effect longer lasting in cell culture and that in mice, siRNA activity was observed but no antisense activity was observed (see abstract).  Bertrand et al. teach that since intracellular delivery of ODNs and siRNAs is very similar, results already obtained with ODNs over the last 20 years could now be improved  using siRNAs in the same conditions of delivery into cells (see page 1003, 1st column).
Xu et al. teach that inhibitors of COX-2 can be used in methods of reducing scar formation by treating a cutaneous wound with a composition comprising a therapeutic agent (abstract).  Xu et al. teach a method of reducing cutaneous scar formation comprising applying a composition to a wound of a subject wherein the composition comprises a therapeutic amount of a COX-2 inhibitor [0012].  The agent is used to make the scar smaller and/or less visible compared to untreated [0015].
Xu et al. recite a method of reducing scar formation via delivery of a COX-2 siRNA (claims 1, 2, and 5).
Therefore, it would have been obvious to perform a method of reducing fibrosis in skin tissue via delivery of a TGF-β1 siRNA and a COX-2 siRNA because inhibition of each was known to be a mechanism for reduction of fibrosis in skin tissue.  One would reasonably expect for inhibition of both to result in reduction in fibrosis and scar formation.
It would have been obvious to formulate the siRNAs with a histidine-lysine copolymer because Leng et al. teach siRNA delivery with histidine-lysine copolymers and teach that such copolymers are effective carriers for siRNA (abstract).  One would have had a reasonable expectation that incorporation of the siRNAs into such copolymers would benefit the delivery as taught by Leng et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635